Citation Nr: 0622841	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for urethritis.  

3.  Entitlement to service connection for prostate cancer to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In February 2005, the Board denied service connection for 
prostatitis and urethritis and remanded the issue regarding 
service connection for prostate cancer, to include as 
secondary to herbicide exposure, for additional development.  
The veteran appealed the denials to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2005 
Joint Motion for Partial Remand (Joint Motion), the parties 
asked that the Board's February 2005 decision be partially 
vacated and that the appeal with regard to issues 1 and 2 
above be remanded to the Board for action consistent with the 
Joint Motion.  In an August 2005 Order, the Court granted the 
parties' motion and remanded the above noted issues to the 
Board for compliance with the Joint Motion.

In December 2005, the Board remanded the claims for service 
connection for prostatitis and urethritis for additional 
development consistent with the Joint Motion.  The case has 
been returned to the Board for further appellate review.  


REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet.  
App. 268 (1998).  As noted above, in February 2005, the Board 
remanded the veteran's claim for service connection for 
prostate cancer, to include as secondary to exposure to 
herbicides, to have the veteran examined and to obtain a 
medical opinion regarding the etiology of the veteran's 
prostate cancer.  In the Board's remand, the examiner was 
asked, among other things, to determine the nature and 
etiology of the veteran's prostate cancer, to include whether 
it is at least as likely as not (50 percent or more 
probability) that the veteran's prostate cancer began during, 
or was aggravated (worsened) by, or was the result of some 
incident of active service to include exposure to herbicides.  
In June 2005, a VA examiner gave an opinion with regard to 
exposure to herbicides as requested by the Board; but he 
failed to discuss whether the veteran's prostate cancer is 
related to service, specifically to the in-service 
genitourinary complaints.  

In addition, in the Board's December 2005 remand, the veteran 
was to be examined to determine the nature of any current 
genitourinary disorders and, if diagnosed, the etiology of 
same.  The record includes a March 2006 VA examination 
report; however, no clinical findings from a physical 
examination are noted.  In a May 2006 statement received by 
the Board the same month, along with other documents for the 
Board's review, the veteran reported that, in March 2006, he 
was never physically examined by the VA examiner as 
instructed by the Board's remand.  Moreover, the veteran's 
statement was not accompanied by a waiver of review by the 
agency of original jurisdiction.  Consequently, the appeal 
must be remanded consistent with the holdings in Stegall and 
in Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), for additional development 
and readjudication.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  As to the issue of entitlement to 
service connection for prostate cancer, 
make the claims file and a copy of this 
remand available to the VA clinician who 
examined the veteran in June 2005, or if 
that examiner is not available, to a VA 
urologist for review.  The examiner must 
indicate in the examination report that 
such review was performed.  The examiner 
should be asked to express an opinion on 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's prostate cancer began during, 
or was aggravated (worsened) by, or was 
the result of some incident of active 
service.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

2.  As to the issues of entitlement to 
service connection for claimed 
prostatitis and urethritis, schedule the 
veteran to be examined by a VA urologist 
who has not previously examined him, to 
determine the nature and etiology of any 
genitourinary disorder(s) found.  The 
examiner should review the claims file 
and must indicate in the examination 
report that such review was performed.  
All necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any current 
genitourinary disorder, to include 
prostatitis and/or urethritis, had its 
initial onset in service or is related to 
the genitourinary symptoms for which the 
veteran was treated in service, that is, 
whether the evidence demonstrates either 
a chronic condition or continuity of 
symptomatology, which would indicate a 
relationship between the veteran's in-
service chronic prostatitis/persistent 
urethritis and any currently diagnosed 
genitourinary disorder.  A complete 
rationale for any opinion given should be 
provided.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why. 

3.  After completion of 1 and 2 above, 
readjudicate the issues on appeal, 
considering all evidence received since 
the issuance of the last supplemental 
statement of the case (SSOC) in April 
2006.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a SSOC 
and afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim(s).  38 C.F.R. § 3.655 (2005).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



